UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-13585 CoreLogic, Inc. (Exact name of registrant as specified in its charter) Incorporated in Delaware 95-1068610 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4 First American Way, Santa Ana, California 92707-5913 (Address of principal executive offices) (Zip Code) (714) 250-6400 (Registrant’s telephone number, including area code) The First American Corporation 1 First American Way, Santa Ana, California92707 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes¨No¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On August 3, 2010, there were 116,999,315 shares of common stock outstanding. EXPL ANATORY NOTE On August 9, 2010, CoreLogic, Inc. (the “Company”) filed its Quarterly Report on Form 10-Q for the quarter ended June 30, 2010 with the Securities and Exchange Commission. The Company is filing this amendment to correct a typographical error in Note 1 of Item 1 Financial Statements regarding the per share impact of the net impact of out of period expenses. The Company is correcting the same typographical error in Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations,is conforming the effective tax rate and the presentation of the deferred tax asset in Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations to the presentation included in Note 7 of Item 1 Financial Statements, and is updating the "Interest payments related to debt" in the Contractual Obligations table in Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations. Except as set forth herein, the Company is not further amending any information contained within its Quarterly Report on Form 10-Q for the quarter ended June 30, 2010 that was filed with the Securities and Exchange Commission on August 9, 2010and has not undertaken to update forward-looking or other disclosures contained therein to speak as of the date of the amendment. CoreLogic, Inc. INFORMATION INCLUDED IN REPORT Explanatory Note PartI: Financial Information 3 Item 1. Financial Statements (unaudited) 3 A. Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 3 B. Condensed Consolidated Statements of Income for the three and six months ended June30, 2010 and 2009 4 C. Condensed Consolidated Statements of Comprehensive Income for the three and six months ended June30, 2010 and 2009 5 D. Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2010 and 2009 6-7 E. Condensed Consolidated Statement of Equity for the six months ended June30, 2010 8 F. Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 Part II: Other Information 46 Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 5. Other Information 47 Item 6. Exhibits 47 Items 3 and 4 of Part II have been omitted because they are not applicable with respect to the current reporting period. 2 Table of Contents PART I: FINANCIAL INFORMATION Item 1.Financial Statements. CoreLogic, Inc. Condensed Consolidated Balance Sheets (unaudited) (in thousands, except per share value) June30, December31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (less allowance for doubtful accounts of $28,075 and $30,813 in 2010 and 2009, respectively) Prepaid expenses and other current assets Income tax receivable Deferred tax asset Marketable securities Due from First American Financial Corporation ("FAFC"), net - Assets of discontinued operations (Note 15) - Total current assets Property and equipment, net Goodwill Other intangible assets, net Capitalized data and database costs, net Investment in affiliates Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue, current Due to FAFC, net - Mandatorily redeemable noncontrolling interests - Current portion of long-term debt Liabilities of discontinued operations (Note 15) - Total current liabilities Long-term debt, net of current portion Deferred revenue, long-term Deferred income tax liability Other liabilities Total liabilities Redeemable noncontrolling interests - Equity: CoreLogic Inc.'s ("CLGX") stockholders' equity: Preferred stock, $0.00001 par value; 500 shares authorized,no shares issued or outstanding - - Common stock, $0.00001 par value; 180,000 shares authorized; 116,972 and 103,283 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively 1 1 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total CLGX's stockholders' equity Noncontrolling interests ) Total equity Total liabilities and equity $ $ See notes to condensed consolidated financial statements. 3 Table of Contents CoreLogic, Inc. Condensed Consolidated Statements of Income (unaudited) For the Three Months Ended For the Six Months Ended June30, June30, (in thousands, except per share amounts) Operating revenue $ External cost of revenues Salaries and benefits Other operating expenses Depreciation and amortization Total operating expenses Income from operations Interest (expense) income: Interest income Interest expense ) Total interest (expense),net ) (Loss) gain on investment and other income ) ) Income from continuing operations before equity in earnings of affiliates and income taxes Provision for income taxes Income from continuing operations before equity in earnings of affiliates Equity in earnings of affiliates Income from continuing operations Income from discontinued operations, net of tax Net income Less:Net income attributable to noncontrolling interest Net income attributable to CLGX $ Amounts attributable to CLGX stockholders: (Loss) income from continuing operations $ ) $ $ $ Income from discontinued operations, net of tax Net income $ Basic income per share: (Loss) income from continuing operations attributable to CLGX stockholders $ ) $ $ $ Income from discontinued operations attributable to CLGX stockholders, net of tax Net income attributable to CLGX $ Diluted income per share: (Loss) income from continuing operations attributable to CLGX stockholders $ ) $ $ $ Income from discontinued operations attributable to CLGX stockholders, net of tax Net income attributable to CLGX $ Weighted-average common shares outstanding: Basic Diluted See notes condensed consolidated financial statements. 4 Table of Contents CoreLogic, Inc. Condensed Consolidated Statements of Comprehensive Income (unaudited) For the Three Months Ended For the Six Months Ended June30, June30, (in thousands) Net income attributable to CLGX $ Other comprehensive income (loss), net of tax: Unrealized (loss) gain on securities ) ) Foreign currency translation adjustments ) Supplemental Benefit Plan Adjustment ) Total other comprehensive (loss) income, net of tax ) ) Comprehensive income Less:Comprehensive income attributable to the noncontrolling interest - ) ) ) Comprehensive income attributable to CLGX $ See notes condensed consolidated financial statements. 5 Table of Contents CoreLogic, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) For the Six Months Ended June30, (in thousands) Cash flows from operating activities: Net income $ $ Income from discontinued operations Income from continuing operations $ $ Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization Provision for bad debt and claim losses Share-based compensation Equity in earnings of affiliates ) ) Deferred income tax - Net realized investment losses (gains) ) Change in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) ) Deferred income ) ) Due to affiliates ) Income tax accounts Dividends received from investments in affiliates Change in other assets and other liabilities ) Net cash provided by operating activities - continuing operations Net cash (used in) provided by operating activities - discontinued operations ) Total cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of redeemable noncontrolling interests ) - Purchase of subsidiary shares from and other decreases in noncontrolling interests ) ) Purchases of capitalized data ) ) Purchases of property and equipment ) ) Cash paid for acquisitions ) ) Purchases of investments ) ) Proceeds from sale of investments - Net cash used in investing activities - continuing operations ) ) Net cash (used in) provided by investing activities - discontinued operations ) Total cash (used in) provided by investing activities ) Cash flows from financing activities: Proceeds from long-term debt Repayment of long-term debt ) ) Proceeds from issuance of stock related to stock options and employee benefit plans Distribution to noncontrolling interests ) ) Cash dividends ) ) Tax benefit related to stock options Net cash provided by (used in) financing activities - continuing operations ) Net cash provided by (used in) financing activities - discontinued operations ) Total cash provided (used in) by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Changein cash and cash equivalents- discontinued operations ) Cash and cash equivalents at end of year $ $ See notes to condensed consolidated financial statements. 6 Table of Contents CoreLogic, Inc. Condensed Consolidated Statements of Cash Flows (continued) (unaudited) For the Six Months Ended June30, (in thousands) Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash (refunds received) paid income taxes, net $ ) $ Non-cash financing activities: Distribution to stockholders of First American Financial Corporation ("FAFC") $ $
